TERYL RESOURCES CORP. NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4.3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The Company’s independent auditor has not performed a review of these financial statements in accordance with standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. TERYL RESOURCES CORP. INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS AT FEBRUARY 28, 2009 (Stated in Canadian Dollars) Unaudited – Prepared by Management TERYL RESOURCES CORP. INTERIM CONSOLIDATED BALANCE SHEETS (Stated in Canadian Dollars) (Unaudited) February 28 2009 $ May 31 2008 (Audited) $ Assets Current Cash 3,466 215,294 Amounts receivable and prepaid expenses 11,374 61,977 14,840 277,271 Advances to Related Parties (Note 9) 87,171 64,201 Investments (Note 5) 1,201 2,208 Equipment (Note 6) 11,010 13,283 Mineral Property Interests (Note 8) 196,855 196,855 Deferred Exploration Expenditures (Note 8) 2,932,238 2,932,238 3,243,315 3,486,056 LIABILITIES Current Accounts payable and accrued liabilities 75,633 107,364 Advances from related parties (Note 9) 199,383 92,070 275,016 199,434 SHAREHOLDERS’ EQUITY Share Capital (Note 10) Authorized: 100,000,000 common shares, voting, no par value 5,000,000 preferred shares, non-voting, $1 par value Issued and outstanding: 49,587,528 (May 31, 2008 – 49,587,528) commonshares 12,031,827 12,031,827 Contributed Surplus 332,404 332,404 Accumulated Other Comprehensive Loss (18,496 ) (1,818 ) Deficit (9,377,436 ) (9,075,791 ) 2,968,299 3,286,622 3,243,315 3,486,056 Going Concern (Note 1) and Subsequent Events (Note Approved by the Directors: “John Robertson”John Robertson “Jennifer Lorette”Jennifer Lorette The accompanying notes are an integral part of these financial statements TERYL RESOURCES CORP. INTERIM CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE LOSS (Stated in Canadian Dollars) (Unaudited) Three Months Ended February 28 2009 $ Three Months Ended February 29 2008 $ Nine Months Ended February 28 2009 $ Nine Months Ended February 29 2008 $ Oil and Gas Operations Revenue from oil and gas sales 2,131 4,748 14,985 13,178 General and Administrative Expenses Amortization 758 997 2,273 2,990 Depletion of oil and gas wells - 7,805 - 23,414 Filing and regulatory fees 7,541 16,507 14,455 53,070 Foreign exchange loss (gain) (5,434 ) 4,879 (5,489 ) 1,899 Management and directors’ fees 26,447 16,727 78,934 42,569 Office and sundry 4,244 11,144 12,684 27,646 Office rent and utilities 4,794 2,903 11,645 10,162 Oil and gas production, royalties and other 1,252 - 10,716 - Professional fees 10,487 27,690 55,724 68,579 Publicity, promotion and investor relations 2,905 58,630 86,218 105,537 Secretarial and employee benefits 10,797 8,599 31,885 14,191 Telephone 1,235 - 7,766 - Transfer agent fees 1,098 2,918 8,723 7,019 Travel, auto and entertainment 1,259 11,221 15,565 25,022 67,383 170,020 331,099 382,098 Operating Loss (65,252 ) (165,272 ) (316,114 ) (368,920 ) Other Income (Expenses) Interest income 5 - 1,462 149 Recoverable expenditures - - 26,577 - Exploration expenditures written off (310 ) - (13,570 ) - (305 ) - 14,469 149 Net Loss for the Period (65,557 ) (165,272 ) (301,645 ) (368,771 ) Unrealized losses on available for sale investments 724 - (1,007 ) - Foreign currency translation adjustment (9,670 ) - (15,671 ) - Comprehensive Loss (74,503 ) (165,272 ) (318,323 ) (368,771 ) Loss per Share – Basic and Diluted (0.001 ) (0.004 ) (0.006 ) (0.009 ) Weighted Average Number of Common Shares Outstanding, Basic and Diluted 49,587,528 42,339,227 49,587,528 42,339,227 The accompanying notes are an integral part of these financial statements TERYL RESOURCES CORP. INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (Stated in Canadian Dollars) (Unaudited) Three Months Ended February 28 2009 $ Three Months Ended February 29 2008 $ Nine Months Ended February 28 2009 $ Nine Months Ended February 29 2008 $ Cash flows used in operating activities Loss for the period (65,557 ) (165,272 ) (301,645 ) (368,771 ) Items not affecting cash Amortization of property and equipment 758 997 2,273 2,990 Depletion of oil and gas wells - 7,805 - 23,414 Exploration expenditures written off 310 - 13,570 - Changes in non-cash working capital items Accounts receivable and prepaid expenses 5,989 (76,758 ) 50,603 (75,938 ) Accounts payable and accrued liabilities 2,207 (24,943 ) (31,731 ) (54,944 ) (56,293 ) (258,171 ) (266,930 ) (473,249 ) Cash flows used in investing activities Deferred exploration and development expenditures (310 ) (17,404 ) (13,570 ) (39,185 ) Purchase of mineral property interests - (6,013 ) - (20,431 ) (310 ) (23,417 ) (13,570 ) (59,616 ) Cash flows from (used in) financing activities Advances from related parties 32,247 (116,296 ) 107,313 (129,210 ) Advances to related parties 21,271 3,285 (22,970 ) - Share capital issued for cash, net - 832,437 - 1,147,907 53,518 719,426 84,343 1,018,697 Effect of foreign exchange on cash balances (9,671 ) - (15,671 ) - Increase (decrease) in cash (12,756 ) 437,838 (211,828 ) 485,832 Cash position – beginning of period 16,222 50,941 215,294 2,947 Cash position – end of period 3,466 488,779 3,466 488,779 Non-Cash Financing Activities: Adjustment of Linux Gold Inc. shares to market value 724 - (1,007 ) - Supplementary disclosure of cash flow information Cash paid for interest - Cash paid for income taxes - The accompanying notes are an integral part of these financial statements TERYL RESOURCES CORP. INTERIM CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (Stated in Canadian Dollars) (Unaudited) Share Capital Number Amount $ Contributed Surplus $ Other Comprehensive Loss $ Subscription Received $ Deficit $ Total $ Balance – May 31, 2007 40,862,528 10,839,258 285,754 - 70,000 (7,932,995 ) 3,262,017 Revaluation of investments to market value at June 1, 2007 - - - (1,169 ) - - (1,169 ) Unrealized losses on available-for-sale investments - - - (649 ) - - (649 ) Subscription refunded - (70,000 ) - (70,000 ) Shares issued for cash upon: Exercise of stock options 10,000 1,500 - 1,500 Private placements 8,715,000 1,307,250 - 1,307,250 Share issuance costs - (90,842 ) - (90,842 ) Stock-based compensation - - 21,311 - - - 21,311 Fair value of brokers’ warrants granted - (25,339 ) 25,339 - Net loss for the year - (1,142,796 ) (1,142,796 ) Balance – May 31, 2008 49,587,528 12,031,827 332,404 (1,818 ) - (9,075,791 ) 3,286,622 Unrealized losses on available-for-sale investments - - - (1,007 ) - - (1,007 ) Foreign currency translation adjustment - - - (15,671 ) - - (15,671 ) Net loss for the period - (301,645 ) (301,645 ) Balance – February 28, 2009 49,587,528 12,031,827 332,404 (18,496 ) - (9,377,436 ) 2,968,299 The accompanying notes are an integral part of these financial statements TERYL RESOURCES CORP. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED FEBRUARY 28, 2009 (Stated in Canadian Dollars) (Unaudited) 1. NATURE OF OPERATIONS AND GOING CONCERN Teryl Resources Corp. (the “Company”) is a public company incorporated under the British Columbia Business Corporations Act on July 16, 1985.Its shares are listed on the TSX Venture Exchange.The Company makes expenditures on acquiring mineral properties and carries out exploration work.It also acquires oil and gas property interests and participates in drilling wells. These interim consolidated financial statements have been prepared on the basis of accounting principles applicable to a going concern, which assumes that the Company will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities in the normal course of operations.Several adverse conditions cast substantial doubt on the validity of this assumption.The Company continues to incur operating losses, has limited financial resources, limited sources of operating cash flow, and no assurances that sufficient funding, including adequate financing, will be available to conduct further exploration and development of its mineral property projects. The Company’s ability to continue as a going concern is dependent upon its ability to obtain the financing necessary to complete its mineral projects by issuance of share capital or through joint ventures, and to realize future profitable production or proceeds from the disposition of its mineral interests.The Company has a working capital deficiency of $260,176 (February 29, 2008 – working capital of $77,837) and has incurred a loss of $301,645 in the nine month period ended February 28, 2009 (February 29, 2008 - $368,771).These interim consolidated financial statements do not include adjustments that would be necessary should it be determined that the Company may be unable to continue as a going concern. If the going concern assumption was not appropriate for these financial statements, adjustments would be necessary in the carrying values of assets, liabilities, reported income and expenses and the balance sheet classifications used.Such adjustments could be material. 2.BASIS OF CONSOLIDATION AND PRESENTATION These unaudited interim consolidated financial statements have been prepared in accordance with Canadian generally accepted accounting principles and include the accounts of the Company and its wholly owned subsidiaries, Argon Investment Corporation (inactive) and Teryl, Inc.Intercompany balances have been eliminated upon consolidation.These interim consolidated financial statements follow the same accounting policies and methods of their application as the most recent annual financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the audited financial statements of the Company as at May 31, 3.CHANGES IN CANADIAN ACCOUNTING POLICIES Accounting policies implemented effective June 1, 2008 On June 1, 2008, the Company adopted Section 3862, Financial Instruments – Disclosures (“Section 3862”) and Section 3863, Financial Instruments – Presentation (“Section 3863”).Section 3862 requires disclosure of detail by financial asset and liability categories.Section 3863 establishes standards for presentation of financial instruments and non-financial derivatives.Section 3863 deals with the classification of financial instruments, from the perspective of the issuer, between liabilities and equity, the classification of related interest, dividends, losses and gains, and the circumstances in which financial assets and financial liabilities are offset.See Note 4 for additional details. TERYL RESOURCES CORP. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED FEBRUARY 28, 2009 (Stated in Canadian Dollars) (Unaudited) On June 1, 2008, the Company adopted Section 1535, Capital Disclosures.This section establishes standards for disclosing information about an entity’s objectives, policies, and processes for managing capital.See Note 13 for additional details. On June 1, 2008, the Company adopted Section 3031, Inventories, which provides more guidance on the measurement and disclosure requirements for inventories.Specifically the new pronouncement requires inventories to be measured at the lower of cost and net realizable value, and provides guidance on the determination of cost and its subsequent recognition as an expense, including any write-down to net realizable value.The new section had no material change to the Company’s financial position or results of operation. Accounting policies to be implemented effective June 1, 2009 In February 2008, the CICA issued handbook section 3064, “Goodwill and Intangible
